   Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 1 of 19
        Case 5:18-cv-00088-JKP     Document 55-1      Filed 10126/20      Page 1     of   19


                                                                                                       /L   ED
                     IN THE UNITED STATES DISTRICT                                         No
                                                                     FOR                          25
                       THE WESTERN DISTRICT OF TEXAS                                  CLEpK
                                                                                               Li.3.

                            SAN ANTONIO DIVISION

  DUCKHEE LEE, IRENE LEE,                               No.   5:   18-cv-00088-JKP
  and ADRIAN LEE, individually
  and on behalf of the Estate of
  JUNGSOON LEE

                   Plaintiffs



  vs.



  UNITED STATES OF AMERICA,

                  Defendant




                                      ORDER
        On this day came on to be heard the Application to Establish the Duckh.ee
Lee Special Needs Trust for the sole benefit of Duckhee Lee, an incapacitated
person (hereinafter Duckhee Lee is sometimes referred to as the "Beneficiary,"
pursuant to Section 142.005 of the Texas Property Code, filed by Scott M. Bage,
as guardian ad litem of the Beneficiary (hereinafter Scott M. Bage is referred
to as the "Applicant," and the Court proceeded to hear the application upon a
finding that due and proper notice of the application and hearing on the app II-
cation have been given to all interested persons, and that the parties and all
persons necessary for jurisdiction have appeared in person or by attorney.




                                      Page   1 of 3
  Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 2 of 19
   Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 2 of 19




     The Court, having heard the evidence and having reviewed the application
and the other documents filed herein, finds that it has jurisdiction and venue
over the persons and subject matter of this proceeding; that all
                                                                 proceedings
have been lawful and proper; that the Beneficiary is an incapacitated
                                                                               person
as defined in Section 142.007 of the Code; that the Beneficiary is a
                                                                      disabled
person as defined in the Social Security Act, Section 1614(a)(3), 42 United
States Code Section 1382c(a)(3); that there is no court-appointed guardian for
the estate of the Beneficiary, and there is no proceeding pending for the ap-
pointment of such guardian; that it would be in the best interest of the Benefi-
ciary for this Court to enter an order and decree establishing a trust for the
sole benefit of the Beneficiary in accordance with the provisions of
                                                                      Section
142.005 of the Texas Property Code; and that Capital First Trust
                                                                 Company
should be appointed to serve as the Trustee of the trust.

    It is, therefore, ORDERED by the Court as follows:
    1. The Court     hereby establishes the Duckhee Lee Special Needs
         Trust for the sole benefit of the Proposed Beneficiary pursuant
        to Section 142.005 of the Texas Property Code, having the terms
         and provisions set forth in Exhibit "A";
    2. The Court hereby appoints Capital First Trust Company (the
        "Trustee"), a financial institution (as defined by Section 201.10 1,
        Texas Finance Code) that has trust powers and exists and does
        business under the laws of the State of Texas or another state in
        the United States, to serve as the Trustee of the Duckhee Lee
        Special Needs Trut;
   3. The Court orders the net cash lump-sum amount within
                                                                        the
        meaning of Section 104(a)(2) of the Internal Revenue Code of
        1986, as amended, allocated for the benefit of the Beneficiary in
       this cause be paid to the Trustee, to be held, invested, ailmi,is-
       tered and distributed by the Trustee as provided in this decree
       and the trust established by this decree; and
   4. The Trustee shall be entitled to receive for its services a fair and
       reasonable compensation not exceeding the Trustee's regularly

                                   Page 2 of 3
Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 3 of 19
 Case 5:18-cv-00088-JKP Document 554 Filed 10/26/20 Page 3 of 19




    published fee schedule for such services, and shall be reimbursed
     for all reasonable expenses incurred in connection with the ad-
    ministration of the trust. The Court hereby prospectively ap-
    proves the Trustee's fees for as long as those fees do not exceed
    the Trustee's regularly published fee schedule; provided that the
    Court may review any future Trustee's fees at any time and from
    time to time on the Court's own motion or upon the motion of the
    Trustee or any other party interested in the welfare of the Ben-
    eficiary, and upon a hearing of the matter, the Court shall take
    any action with respect to such fees as the Court may deem ap-
    propriate.

 It is so ORDERED.
                   (   1k\,
 SIGNED on this               day of   J)          1      20.




                                       HON. JUDGE JASON K PULLIAM




                              Page 3 of 3
   Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 4 of 19
    Case 5:18-cv-00088-JKP Document 55-1                 Filed 10/26/20     Page 4     of   19




            C'         P'9                             1i       't




                                     NO. 5:1$-ev-00088



                                        JXRLB!TA

                                  TRUST AGREEMENT

                                         FOR TIlE

                     DUCKREE LEE SPECIALNEEDS TRUST

      This Trust Agrenent   is established   as recommended by Seott   M. Bage1   as guardian    ad




P141R1T A
                                                                                  Page 1 of 16
   Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 5 of 19
    Case 5:18-cv-00088-JKP Document 55-1                   Filed 10/26/20      Page 5   of   19




 201.101, Texas Finance Code) shall serve as the inilial
                                                         Thstee of this tnia

                                           AItTICLE   1.




                                          ARTICLE IL

                                            ,




pmmrr A                                                                          Page 2 of 16
              Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 6 of 19
                                                                 .
                                                                 .                                    ::eas                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                  I-                                 I                                              SI.-...,




                                                                                                                            I                       4          :3                              -

                                                                                                                                                                                                        3                *
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                               "'        '*                                  *            #                                   *                        4,                            4-                        14$          $8'.                  8                       *            85$                                    *           *                    13: *
                                  H           '5
                                                       -
                                                             44                      4*           $*'l'"                                                                    54             4fl                  3        41$                    *                    4:          4                    3*                                  4           8                     $           4       85         $                       $            4                5    1*5"-. 5-'                                            4            1    '               3           4 5-
                                                                                     ,
                                  TI                         2                                5                5                            4       4)                                     *5"                  I       4*    3'                                     4                   $                                                '9,55-                   *                        3",                                        4        '            $                            II           '                        54           4       *            4:
                                  14* 4.4" *44                                           *8'                                84               1*                            T'i5                                          II'          4         *                                3                    4-                              44*                                               *       *          3               *        4!,                  51               4               4        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -'.4                                  3         3                   8-   -
                                       5-              44*.          *s-.-
                                                                                              *'''"'V7'*                                               $           *4                                  *5- 44"                                 8'                    *               4           5             !S'S'.
                                                                                                                                                                                                                                                                                                                                              31t''}3                                   4$'




                                                                                                                                             Ip -                          *                   1*           114                                                                  5*3
                                                                                                                                                                                                                             -3                 I                                                             4455                        II                            %T1                                    3       4            -       4                *        51              *                4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $ 35-                                 5            *
                                  *4                        '-                                                         '                                                           $           5-               -                                                $4              $                       4"                8*14's                                 43                    * 8.- 45- '9                                                $                     4                        $           4                     3335*                        $5-                   4
                                               8"'                                        H                                                                        *                       4-4                                    '
                                                                                                                                                                                                                                                                                         $                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                              $                 ft'..                                                                                                                              -
                                                                                                               4"                                                  3                                                         55-4 4'
                                                                                                                                                                                           '85                                                                                       '           4'       .4           5-                 3*' 5                             '1                                 $                   9-'.                      '4       '48                              4
                                                                     _
                                          *4                                                          *4               4*1'
                                                   4        P                4    455                                                                      4               4*                          III                                 13                                                    $             *'4'''                                                                                4                         4*                           444                   4           *4*                                        8" lb                        .4
                                3*        8-'.,            * 3'.                  3               4   -                    1* '45                          4"              4       r       4'                       s    r'*                   5    #1                       1   t                   '             '8                                     4' $4             4           *                              '4
                                                                                                                                                                                                                                                                                                                                                                                                              *                                             t 4           43                       $           $                     .'                       54              1'
                                  4           4"       4     *5-                 I
                                                                                                                   .
                                                                                                                                                4              '           4*          *           *4-" 4*5-                              4-        5-4                      $ 4-"                   34"               4            *4                1
                                                                                                                                                                                                                                                                                                                                                                                                     45- $5-                        4           55                                        45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *4                                                          i-              *                3'.              *5
                                  5445-                      *




                                                                                                                       *        4*           -5-                                       5           3 4                  44                      *                                    4                     *1
                                                                                                                                                                                                                                                            15--                                                                              3 54                          *1          4'                     4                   5                3       $14           154
                             ,                 $                                                                       ,,                                                          *                       j5j'T*3                                       5-                          5                             *4 4'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *5'S.-S'1Y?                                             S I

                                                                                                                                                                                                                                                                                                                                                  4                     3                   '4           4                     3                                              19                           4 5*                      11-S            -4 4'
                             4.4          $    41$                   I                    4*           *3              3-' 15'                             -
                                                                                                                                                                            4,45'                          4 4:-                          5             P        4.                              $             8           5-             45                                                              3                    "1)
                                                                                                                                                                                                                                                                                                                                                                                            '                                                                        31                   3                '4-                               $
                             445 4 44                  5's                   1,               -                                34 -
                                                                                                               $                                                           *1              #5-                                        ,'5-                                       '               It $5- 4                                         4           4 34                              4$                         5           *   55                   *7                        4*3 41' 4-.'*                                                  34                    *
                                   1* $                3*"           *5- .4                                4                                    $                  '               8 1 3                                 1 P                    *4545                    $       '1                   '                                               -
                                                                                                                                                                                                                                                                                                                       5
                                                                                                                                                                                                                                                                                                               $                      '       4                                 I       ,1                 .5 1*                                    44                    '9                       ss',$                                      r          Is
                             * I'4             '4'.        *4            $                                 4       *"'                  4*          3          8-"                     4                        '1                    -                           4-                 5-43                                                                                           '
                                                                                                                                                                                                                                                                                                                                    4                 4                                                   4 4*4                                 4                    11 * *3 5-                                                      *4                  43
                                   I            5-fr                 S-"$Lt




                                                                                                                                            4*4 45*4-45'                                                    ,
                                                                                                                                                                                                                         $                      4*               *4.
                                                                                                                                                                                                   4                                                                                     $                                                            9*1-5'                                               15                  4-",                      4_It                         '1$                                                     -"                          -




                             3 4          *:       4*                        4            4       4448 *                   $            *-'t.*'                        '           .*                      -554                       4sf                        4" 44                                     -           S                      3               Ii        44                           5-'4              4               4                    sf4                           5-'                               ,5-4                     3*4                      '3
                             14,              *41*0-'.               i-           4                        4' 5"                             14                                    4           4 "iT'T4S                                                      1                      4           44            3*. .4                         4                                                  '5                                                 )            554'                     8                        *8.4 5-
                                                                 '* 4                                               1.'                         -                                                               5-_                                                                  3                        3 3$I4S                                                               *                     13               *14                           1 55             4$                               $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -                                      4                   5-       44
                             '-4I3'$$                                        *                    '*145-414*"                                                                                          "'543                          '*4*14'S''                                                                   3                41                                 $4                   '44                                                     144$                                  ,*                   ,33-",
                            (-'S'S                 *5'                                                                                                                                                                                                        -
                                                                                 4                     4-'. -5-                 '                   ,'                 1'                      34'              $            $        4                                      454             4-4      '5-                                 5                   4                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                 4 1-.-.                                            '4 I                          $       4-.                          4                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $                   -,        1$
                              445 *                4,*1'.4                   4"               3                4*                       8              *-                          4*5                              5-43                            *83                                              '5-           *
                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                        5--4                                                                                                                44                            $4 -"*4                                                                             9*
                             14 4                               '_
                                                       '
                                                                             35                            *5"'        1'-              -5         5'                                                                                                                  3                 3
                                                                                                                                                                                                       '4-5'                          3435'                                                                $ 1-4                                              '5
                                                                                                                                                                                                                                                                                                                                5'.
                                                                                                                                                                                                                                                                                                                                                                                            *1'ii1l,-2                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *                         *        3*             *5
                         I                             3'l               43          *                                               45''.                         1'I                 3                                      *                 1                                1*3                                        ,
                                                                                                                                                                                                                                                                                                                                      81
                                                                                                                                                                                                                                                                     4-"                         I                                                *4                        3           *            15            Ill             -                4'                                    4'                       *                          *5                  $3
                         * *5-                  * .4             5                                5                                                                    5 4                                  *   ,4            54               IL                                                4                 4                                      *                             4                 '4                           85" -                                                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                             4       4* 4'                                                  *5'                      4        Fl          5-
                         * ''                                   $3                       '        4        .4          3*                       II                                 35                  54           5                 3                  4           '-                                        5'                                             I    's           I           I                              8                        3-1                   '                    '4':                4                  I                       * 54
                                                                 -
                                                                                         "-314                         5-       *                       $              5$                  *           4        13 345'                                     5-                                                                            5       43                            44*4                       4" *5                                    $3                IA                                                   4'             *       4-"         4
                                      4            *4 $                                                4               53            5-'                       3                       1:-                      '       '4            *1                          4*4            4*,                      *                                                        4                            4'                 3                                    1    34"                  '       *4                   443                           54-8                  145
                        I             45               $     *4' 14                           *4'          I)              33        -              4                  *




                        4                                                    1           4'           43       '14                                 I                                           -Il:                      $s                         4'                                   3-4 4,44                                   ,"                    *1 4,'                        4- 31                                  4           4'                     4                   4                            4             14               *4 3
          3            *3                                       1.5-3 *4                                       $'3                  *                   3-3                    4                            I                                                    I
                                                                                                                                                                                                                             II                     I                                            -             '$4                                                s,        -
                                                                                                                                                                                                                                                                                                                                                                                                          3                                          1                        4                   .4 1'. $45                                             II
*    "4       *$                          94           2*                    '""'                          4                4           $5                                                                           s:
                                                                                                                                                   3
                                                                                                                                                                                   'j"-                                               14                                                                  8        '                  4                       -4       4-4"' 5                                     3                       U                                  Y                *                       4                         5                9
              4       8544                             $        454''                         134                  *43 8-4-'.                                              *           4*                   4$!              4$           $$8l'                                                  3                     3)                                                   '           "                                                  48 *                               '-'II                        4                              45-            P        4       4
          $                                                                                       $
                                                                                     i                         $                    5-                  -1;"                                                                                   '!I4-'                            $                   4*                                       '               $                                                                                     4* 48                 3$                       3       1-9                           1       3',
                  $         4''               $34                35-54'                       4'S!'                         $'* 4-"                                    4           '.8*                     44                                                             5$                    *         *                                                      88        44                  *                  8'' $                        44                '4,3                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               *5               4                 4"               45
43                1*"'!45-                                                                                                              $              *                                                    1*534                                                        '*4                 ,-$                           .$             4               *3            133                           3                '                   $                                              *4
                                                                                                                                                                                                                                                                                                                                                                                                                                                            f         4                                I 1-,                4                    85-



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4                       5
   Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 7 of 19
    Case 5:18-cv-00088-JKP Document 55-1 Filed 10/26/20 Page 7 of 19




  the separate property not the cunmunity propeity,
                                                    of the Beneficiary to the extent permitted
  under the Constitution and laws of the State of
                                                    Texas or another State in the United States.




                           E   41 -4




                      c.        Ophthalmic and auditory care;




KXEI3F A
                                                                                      Page 4 of 16
Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 8 of 19
               -                                :                                   iii::                                                                                                 a.                                         -                                                                                   -.                                                  . a,                                                      .                         .1                                       S




                                                                                                                                                                   41                                        4                           41                                                          ;'                                 I                                                                                         u
                                                        II                                                                                                                                                                                                                                                                                                                                            II
                                                                                                                                                                                                                                                     1            4                -.                                                                   -        4            4 14                                                                           a    a                  a
                                                                                    4




                                                                                                        4                                                  4               -.-       4.        ii$l              .-a                           _-I1                                         I        '.                                                                  4        I                   I           144*                         -                                                  I                            .4
                                                                  I'                                                '.,              a




                                                                                                                                                                   .                  .4* * t.-                           a          a               a        a                    a        I            _-a               -.14                         a                 a            4 43



                                                                                                a                                                                                -t,* Ifl -                                     II -4                    43;      4                    t                     :4.                a               .       a a              Iii .                                        i                   .-,a                   a                   a        a

                                                    a a-                   *.ia                     a a                                       a                        a                   a;                a                 .-         Ia -               ..a                                                                                                                       it
                                                                                                                                                                                                                                                                                   a             *aa-_-.-a                                                        a*                                                      -- ..tt                   a,                                    .,          a        -               .4
                                                                                                            a                   ;a                                         a,.,                    4*
                                                                                                                                                                   a                                                                aa               4 -a              44                                            4          4               a-.-                 *            4               4                           .                              a           a           4        II          4.               4
                                                I            .44 44                    .4-41                            -i               .4



                                                                                            a                                                                                    a       lIa           3 l4a                         4,                  4.2                                     3                                              .44 8                                             -
                                                                                                                                                                                                                                                                                                                                                                              a-                                                  a-.           Ia               11                       44.-al                   4..
                                                -.5                            4                            :4-11


                                                                                        a                                                 '.                               i'n                                       it                                      SI..                                *t4.st* il-i:                                                                                                a                   a.-;                                   $               a-.                           $
                                                                               .44                  a-a'                        a




                                                                                        )                                 a               a       .- 44                                    1                     4444                    II                   1a                                -.41                     a.                                              I        a                               '.1         I                     *'               ;t$,a                    a                a
           4                .14             a a              .a-                   4                        a                   .41.'                      ..              1.44                        I                        4114,5*4.                                      g4                                                               'a
                                                                                                                                                                                                                          -t                                                                                             .                                           a-                   '.-1                    .44                                            a-a                      4:
               -5                                                                                               I
                                     .4 4                         -,-1                                                                                             a-,                     I   4                      1                              a                     -.44*                             a           a      a                           a. a.                     -    a                              ...                  Ia            Ia -                        aal a 4aa,
       a    1*;         a                               a S                a                                                         a             .                                             I                        lat4-2
                                                                                    a       a       a                       2                                  a                     4a                          a                                       a a 44                         1                I        -3           11.4$                    II                        ,1                                      I-li I                                                 II
                                                                                                                                                                                                                                                                 Ii-
                                                                                                                                                                                                                                                                                                                                                                                          $                                                                      4                                    a I
                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                      S                                             ,.
                        II
                                                                                                                                                                                                                                                                                                                                        II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4

                                                I.43.4
       4

            .41 .41 a-
                                                                                            3                       as                                         a                 141.4                                                          a                                                                14                                             la                a-.-                    It.                         a             a.,                              li.a                          I
                                                                               2                    a-a-                                                               at                                        .-_            a-i
                                                                                                                                                                                         .aa.-.                                                                       .3       a       a. .44 .                                                     a                              . -                    1*                       i.                *       .                   *i.                           II
                            -.- 4.              1-.            4*          .-144a a-.                                                                                                     4.4                4       III                 a-.        4-.,          *4           4                 .       8               4                  4       - I              -.4                       8-4            II                                    4.4                                                        II
                                                                                        .-.
                                                                                                                                                                                                                                                                                                                                                                                       8                                               84                                    5                4
   I           .'               4                                                                                                             .,                   .       a_aa           ..                         ..              a-.-;                   a    .'4                  a a--                     *              sa          .3               a'.                  a'za                            at          .4                        a             5              a    a-
                5       1                   4                                  2                                                     I                                                                       aa.                                             IllS
                                                                                                    a                                                                                     4. a                                 .1                   1                              .48                                 1                        aIst -.si a;                                              $               a                         4                1           III                           4       *
   14.2                 .44                                        II                                       .-I                           .5                       4             41                                   I                    .,.l -455' '1                                                                   II I      1              4                                      41                     445                      4'.4$ 45                              'a,                  '
                                                        4'24:a-.,aa-4.                                                        2-;                                                     I_-I a'.
                                                                                                                                                       a-.-.                                                                         *              11415'.                                     a-!                        t..4.-.'I                                                                                  I               4*
  4                         $                                      .a-..s                                   a                                      a                                     .44.                    .
                                                                                                                                                                               4-21                  $                               1 45                                                   4*
                                                                                                                                                                                                                                                                           4                                     45                         .-3                  a        ..-.                            a-a                         .-       54 a-a                 I          I            I                    42
                                    *                   *              I                .                                 .44 $
                                                                                                                                                                                                                                                         4.4,44
                                                                                                                                                                   XI,                         -a-I .41                        4*                                                           a            -1                     *                       a 4              *4                                   -.-a-                            4*        '        ..4            I 'I.ta                       4.
  11                                                                           4,           4                   *44                  I_I           444                           41                                       4     ..             4a ,                   42 -                  1                            i                                                   Si .4                    II          I                            .1
                                                                                        ..
                                                                                                                                                                                                                                                                                                     8                           4 5 a-                                                                                       .441                                   4           1        * 1                      4
  4        II'S             4-I                          .     a-                                                                    -s                a                                                                       44-                       .44 *                     I '.4*                         4.-,                                                        *                                                            '-'3                  i               I
            a                               .                     III I I 'II                                             -48                          4                   .,         * as a-4 4                                               -1        1                     '4                    -a           *4             5                      II                         1$         1               1       4 4



                                                                                                        -

                                                                                                                          -,         I            lY,4 I$''                                                          aa                         at                         a                a-               a-        III :4               .45 a--.--.                           1                       a                       44                                 2           -1                        4
  81                a           .:                                                                                      ta .                                                          II. a-'.
                                                                                                    4                                         a-                       aa                                                            414-                                      1                *a                       .3                     a       a- .1                              1          *$                      1.-               4                Xl              .-'4-,*              44
       a'_3         a


                    *4
                                     I                   a         a-ta                                     -2 a.-.
                                                                                                                    I                I
                                                                                                                                                       a                              1481           .-44*                          4           a                      .       4-2                           14                     *.a                          *       4;                               4               4.-                      "                             $44                       S
                                    5 a             .         $ a              a        S                                                     a                a a a                                 I       4        4             *,.              .-4 I             5       -I$                   .441*,                    II               4                                  14                 I                           5445$ 13                        *              14       ata              a
           '_44                                         .-a-442                     I                                                                                                                                                                II
                                                4                                                   -                                a                     .-, I                         124 a                   *                        *3                           1*4                       14                        I    -           .-,44a                   * .4*                4 a                             ,                4                 4   -.11                .
  I                                     .4              .-                                                  -                   *4-
                                                                                                                        4                              4               -         _-."                        1            48                             a                 'a a-'                                              ...**                            .-2           .5                  *   I                   -           $111          .$14                             a            I I
                        ;.        a--                   a .4                       a        I.                      4                '        a.           a--a                       a                  -       .4 .-il                        .4                aa                             a                              44          I                        .1                                       '-.' '4                                                                    44           44,'
       -4-          3 a-                *                     I                                                     -1 -II                    4'
                                                                                    a                                                                      -a                        2                       -                                               .4        44                  4         4       .4                     I
                                                                                                                                                                                                                                                                                                                                                                .--*)i-"-                                                                       'U I I                           I'                       854
                                                                                   a                                            '.       -                     -           a     .                 I                      a-a 4                     .*                ta                                                       4 a          a               '             a           -.'a                                        1       a-I       a-                       I       .4            4$.



                                                                                                                                                                                                                                                                                                                                                                                                                                                a'
                          Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 9 of 19
                                           S
                                                                                                     e
                                                                                                     S                                       ii.::                                                                                                                                                      -                                                                                                   -I                              I                                              I                        aI



                                                                                             I                    31                         41                       I                         -.,a .14                      #1       .                                                                     1,t4.l4l-la                                                   S                a at                 .1                        '1-3                       .-4l                 ,.','.,.ia                   P        at                        I     ,a,             4.3 I5p
                                                                        Ip                           U                               p P              a 4-                                          a                             aa -.-                   a.                   a                       ap                                                         a p
                                                                                                                                                                                                                                                                                                                                         Ii                                                 .1-                           3    aUa                      a              i               a                                    1-           -Ill                                         pa                              u
                                                                    .'-1                     a                                                                                                          a                         IJ                   a                            p                   aa       app                                                   -.-a.a                           i-p                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                    4               aa a                                                                -it          *         Pa
                                                           Ii -.                     P                                           .4 '.a                                             'a,             aa           -'a                                   __t                                          S       .4                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             P--I                    1--              11

                                                                                                                                                                                                                                                                                                                                                                                                                                                              a                                             a                          a,                        .4              1 a                         3 a
                                                                                     aaaa                                                                                          a -
                                                        a                                                    a                   It                                                                              a       4 a.                                       a.aa p p                                                                       -.
                                                                                                                                                                                                                                                                                                             1                                                                             a            .,ai. ,                            ,_       ,                          -               ta                                    ..-'p ..aa                                                                    a   a
                                                                                                     I                       IS                      It           .-_           a                       ..-.             .4            '.1                                  aa,a                        a        P.                                        a                                   _1       -             ;a 4.-                    a 3.1                  -al             J._                              a    a a                   '.4'..'                  I            4                                 S
                                                                            at-a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .

                                                                                                                                 S               a I-                                   a                                     a


                                                                                                                                                     t.::,a44'-
                                                                                                                                                                                                                                                                                a                                                    1                             4                                            '-a                         pp                                     nap is                                            ..                Pa                    I                                -.           -
                                                                        a.                   a       a,,                     a
                                                                                                                                                                                                                                                                                "a              .41                                a       3.PI                                    9                                           114                      34                     a               aaaa                                                                  a                                   P
                                                            ,.-s-.'                          ..-,'                                               -a                                             pa,

                                                                                                                                             .js;a
                                                                                                                                                                           a            a                                4    py               a
                                                                                                                                                                                                                                                                                                                     ,a ..4                    44              a                               P                  a                             a.i           .1-5                                                                         11                   '4               laa                     Ia a
                                                       a        a .-                                         1s-'
                                                                                                                                                                                                                         -                                                  a a                     .a                        $                    4                                                            I-a                    a                     aa a..                at.                                      a.,                            a            ,.           ptaa                ,a        a
                                                    a               a                                    -       a               rap 4                                    * ,-a                     a          a' s                                             ia                      a               *:                   -           as                a           t




                                                                                                                                                              a            a                .a           as              a         51'                 a                    a           a           14 a                 a                         a           4'                          4                     a                     a    -*                     p                   4                        a                          ..a                  a                                             Ia
                                                                                                         a,           -                      a-P a ,-a a '.-                                                                 a             ta                         a:
                                                                                                                                                                                                         -                                                                              p.               1-pa                                          4'          taa              :'         ,ta          9-..'                      tl               '.4            ,'          44                                                      a                1        ip                      4
                                                                                                     -                                                lIla,
                                                                                                                  a                      -a                                        ta       l.a                              a                     Pt          a                        p Pa                     ta                                a                   a.-*                        il                                       I                          .           8-                   a                        a                 ',                                                         at,
                                                   I            .                                                    a                       a,           a a                       a               a                            Ia                    pp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4.

                                                                                                                                                                                                                                                                                    ga                               aa
                                                                                                                                                                                                                                                                        '                                                                          .,              .44                              a                          4       .                a                              a           ..'.-a                    -                                          ta       '..
                                                       a            t                    41          .-.             a a                 a           a                it                    a                                      a                       I
                                                                                                                                                                                                                                                                                                    p                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a             I

                                                                                                                                                                                                                                                                                                                                         ..-       4 51                        5-..,                1                     a                         ,-it                   I                                                                           pa                -       P                                I
                                                   .51                                                           a                       45                                     a1I                                      S a           I       '4..a                                    ta                       a,       a S                                                                       a       -ta                                              as            a           .       .        a               .a,          a                                  a              - a
                                                *                   a                            -t.*-a                                               a                        * .-:                         a                nap,                                                  ,a                                .f                   Ia',.'                                          'a'                        a                     aaa                                        aa                   a.               ha ..-.a.aa..

                                                                                                                                                              a                                     3            -               as                            *1                                                                          jaa tap:
                                                                                                                                                                                                                                                                                            .14                                                                                                    a-a                a                    as a.a                                      .ta              a               a              i.at                             Pal              -
                                               I                            a                _t                              a'alas'-                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I




                                                                                             a
                                                                                                                                                                                                             ,..                  _-z                                 a                                 liP I                                  .a                              t            a                                 pa                    as        *-a;a                                     a_                           a     .a                                        a                       Pa
                                                       '.aa                 5 41                                                 'at                                                                                                                   sal'p                                                                                       -*
                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .i
                                                                                                     a
                                                                                                                                                                                .-:t                     a-.             p a pa                                                                                  -.a-
                                                                                                                                                                                                                                                                                    aa                                                                                     p                   4:,                a                .                                                               as
                                               ala-ala,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a                        -                                               a            a                               a,:
                                                                                                                         I       -       a               a                          a                            a                a    .a          a           as:                  .-*'1                                a           pa                        as a                        * at                 a.                          -l-*ap,                                .-ppala,a                                                       It       4           34,                              p
                                           a                    -                                        a           -                   *                It                                -       a                a       41 .                              *                    a                    44                   5                                    .                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                        a                                                          ta                              -3           4            a       4-                -                         n,'                     Pa
                                                    .-a_                             a.'         3                                       1       -,                   ...      a                a 4' 3.                                    5                            a       a                   a                                -a                                        'itt                         a         *                    £            -a         ,-,                         a                    a                a                 Ia                                    a,a
                                           p.aaa                                                 I,
                                                                                                                                                                                            ala'.-                                 la.--,'-                             Itaa.
                                                                                                                                                      P..-.
                                                                                                                                                                                                                                                                                                                                       ta                      -                    -           a           as-..-,                                         a.                         .a                   asa                                        ;4a                            al                       p
                                           a       *            a                    a       -.                                               '                       as                a           p                ta $                      *                            s-hap                                        at
                                                                                                                                                                                                                                   a                                a                                                                      a           I       a 4.: -                         :        a                 a:        .4*                 4".                                a        -       a-u              4.                P       a,:              4,           a-a-.       a P a
                                           8                    *       a       a*a              4               a,s                 a




                                           -                                                 -.1             *1              aS              45          Ia       1            5                                 a_I                       i                    a               ,,a             :a               .                             its                 Ia .                                                                    at
                                                                                                                                                                                                                                                                                                                                                                                                        4,p                    a                                 a     ..-. at                                                                                          -
             a   P a                       -        ala             a       ,aa St                                    S                      pa                            a        S                                    S         aa                                                                                .-a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                   aa                          --a                      1    9-'


                                                                                                                                                                                                                                                                                                                                                   -I                                               .Ia                            4"                                                                           a.
                                                                                                                                                                                                                                                               -.-'
                                                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         'a"
                                                                                                                                                                                                                                                                                            a                                              a                                                                     a                              a                                                                                                           '
    a            'a           a        I   -            1a.-                          3.                         nap                 a                        p            ,_               .:                           +,           aa           a, *                                 a;                           a                                                 S pa, ,                              a                  .t                   a         a        Ia -,                                    :'
             ..lt             41,          4           a     -      a                4 *3                         4              Ia
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                          ,.-p              a       41           :a                    1a                  14               .1                      aaa 4                     ':3                  -a                  a       .                   S            la                     44       0                     pa           .4               a-'                      , ...'p -                 a pp 1.                           p.
    a    *           a       3..                            *                   ai                                       .4                               4 'a                                      pap..-                                 Pa                                   ..-a( 4-3*4                                                        -Ia
                                                                                                                                                                                                                                                                                                                                       a                                       S                   .-. P'p                                 8311..                     ap;                                   ta;j                           a*-a                         at       '.4
        a"               1P3       as-                       I      a                            -.-a                    *                   5                                                               -a                   2        4           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4'.

                                                                                                                                                                                                                                                                                                                 _'                43                                  48                  *44                    a                    as                        p                                                  n.-                    aa - S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                                a                       at
        ;,.-a,                                                                                                   a, ,-aa -
                         a                     '.'41            -'54
                                                                                                                                                                                                                                                                                                                                                                                                                                       ''
                                   I
                                                                                         *   3
                                                                                                                                                                  I            II                            P II                 3                        -14 4'                       t       I            a           .ap                   p           219-                     5           5 .,l
Ia
                                                                                                                                                                                                                                                                                                                                                                                                                                                        Pa            ap                       a 4_4-._0 41                                                 .    .a              a.-a
          --1                i* -                                               .-               3           ,    .                      a                '           p    - ia                                      -.,aa .aap                        Pa                           a                                        a..                                       a            a           - -              ap                sa                       ..-a           ,,                           a   -a                             .                    84      -,                       ,
4-tS             SI            .4              8                Il                                   .1              '.54 41                      -a                           ''       44                     .1                      pa..'p                                           pa                           a; 4                  a           -4-..-.                             -.a              -4,aa                  as '.-a                        a                        a       -                        '.18       .5              Ip           a                        '       a a
8                ,-      4         4            5               Ii          s                            a       .-_ a.-,                    a       1 .14 53                                   '              S                           St          -a                                       s                            '         .       a's                 -       a           a                                       I                    a.-.               s--             a $              aath                       p               -        a       .-#.. .                  _
415*             1            4                                                                              4'
                                                                            .'.t                                          -a                                                            a                    a               aa 3.                 a                            a-'.a a,                                     a           , -a                      p                                        a                 -.-:              a                    a,
                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a   -                    a               '9-s                   a       .&att.                     4 4
4-                       Pta'.-,                            a           .31.                             a                                   as                       a--'a.'.,aa.'at                                                      p                   aa.                                  .i.a                                       .                                -           Ia.',                                           aa                         aaa                                                                         a.'..                                 a_I
as        Ia             t                         l                        -aan-.apuaa                                                          a                       . : - . S                                                     Ia                           .-,.,,..- I                                                                        I       .                -           '           I 4               II                        P -.14                                     *4                                              a-a                  ,t       -t                      I


          4:1I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 10 of 19
                                                                                             :                               iii::                                                                                                       is                                                            -                                                                                          -I,                                                                                                                   .s




                aa                                                                                                                            a-a                                                                                                                                                                  ,'a -ii
                                      a        4                                 a       a                               a                                              a                          i                         a- a-               I -iii
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                           S                                *                                                                a-a     .a                                    I                    .-; .caaa                                      .a                  a; -
                                                                                                             *.*
                                                                                                                                                                                                                                                                                                                                                                                                                       S                                                                  I                                                                       *                                     .41
                a-.               aaa                           a                    .-;                                                      a               l..a--tjs.a4                                                                       a                                 aa                          .t4 a-.                                                                        ar
                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                              $                                                            a-.a-,                                                                  a                     a                    a               .l
                             a       4a'           a,-;                      a                                           *4a                  a                   t aa                                                                           -i               a                                                                 a          a-            a                           a                      u. a-a
                i,a
                                                                                                                                                                                                                                                                                                                                                                                     a                                                                        It                                                I                                             a                            a       a            a
                                           a                '.-a                     *           .-                  a        a.a--.laa.aa                                                                      a-           a                   aa                at                                      ,-;.a,;a.                                                                     a.-a-.-                                            -'.-s                        a                aa                                             .-                   *               a

                                                                                                                                                                                       a           $                                 ,-a                                                                                                                         a                   ii                                        a                          'a-.'.-i                                 -.a                           a               a                    a       - a                       at
                                                                a                -                a              haa's,.a                                                                  a                         a           a                                                     t.a-'.',a
                                                                                                                                                                                                                                                                                                        at




                                                                                                                                                                                                                                                                  S                                            I




                                                            a                                    4               $                                        I                                    4
                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                   :aa                     ;                    a                                        ;           a                                                                   ..                   a; a                                           a           a,
            a           S                 'all                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a




                                                                                                             a       ,                                             '.i .4%                                                                       14                                                    4..I-
                                                                                                                                                                                                                                                                                                                                                                     a                            :a                       a                ta                   a           :                 -.a                      -                a                   ii                   a                             5
            a                    a-.--. *-a-a                            a ,tz                           a                                            .-ia                             a.
                                                                                                                                                                               a                            a                                a S                       .               I I                                                          a    -                       a                                     a                             lt-4a..4taj                                           ij                                                                      at
                     -' -'                                                                               l,                      a                    i                 t                                                    -a-a.                                         a                                               a-                   at                       a-.-i--1                                                          a:'           a.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .11.4                                a

                                                                                                                                                                                                                                                                                                                                                                                                                a                                                                         14,.,                                      14*                      4-ala--'
                        a        a     -.44         ,3I 41 .a                                                                a-      a        a                                    -                        a                                    4
                                                                                                                                                                                                                                 a                           ii; S -4                                      3,1                                                                                             a                           a             ii                          i        *.l          a



                                                                                                                 *           a           aaa          Isa.                                                       i                               *                     -a a-                               a-.ti               a.                   s                :                   a,.                   a                                     .:'a.-.                                   a                        a                a               a        U                    1$                   I
                    a        -ii                   .4                    -        a          a,          a a--a               *                                                        Ii                                                ta a-a at                                                 .             a             a                a.                   t                   a             a,,                     I           -a    .-i             a-              a                         a        a                    .                            a4               a           aa       -
        ,aa a                    ta        I                    a         -                  4            41 11                  .;           a           ii 14111,.,                                                -                   a                             I                           .-                     151                           5 -                  -all             at,                  ia              a             a            bl                     '.4                       II            .11             a.          a *4*                     I           3
        Ia.'                                                            .-t4                                                                                                   -4
                             a                     4                                                 -       a a a                        a: I I                                               -44                                       .a;             a             a       a                                                                     14,                     a .41,41                      a-I                                       li               -a -.                                             a                a, .-                                    a:
                     a' .-z                    su
     a                                                                       a                   at              a       a                            at           41                  a           4*            a           a'.                         aa-4.-                                        ;a                                           :a           -   II            .4*        a                                            *4                                 a-               -3                      Ii         .                                                                 alls
    a-a t                         a       - ;,s                     I     a               .4                     1 11 -1                              .4                           a-..                                              :                                                                                                                                        a.
                                                                                                                                                                                                                                             a a a a                                                   a                  41               a             a,                                            a       *               at          4*',a -                                             at              a              I                      a       -1                   I    4. .1
    at          -                a     .            -           Ia                Ii                      4-4 5                              '.-*                              a                   a,            -                                        -                                                 ,                 ai           a        44*                      Ia                                            .-
                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                 a                               .                         *4* 4                     1-4                     _4_              ,-       -       a        a-
    II                .-.aUa44 -'.-ala.                                                                                                                                                                                                                  .t1
                                                                                                                              a                       a                 *-.:tta-a                                                                                                  a                             S                              -                                                                      I                             a---:t                                                             4_a                              1.
        a           ,aa*    a,'I           a                                                                                             a                    .15-                             ,aa;.                                                     --.-*                                                 ,*.-a-.-3l*4.                                                                                                                    it!,                                                                                                                          a.I
                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                                                                                                   a                                                 a           ialt..a                                t.-aaa                                                                          a
    - 4a-                   all        *           .11-a                                 a -a            - a         a-a                      a;                   a                   a-SI                                              4               ta                    *
                                                                                                                                                                                                                 S                                                                                                        a                -    1 .4



                                               -                                                 a-4aaa a,                                a       at,                                                  a-
                                                                                                                                                                                                                     a.-a                            II                    p           .,a                  ,tl               4 .1                                           4..      I-i         ,-                   ii                                !                   a                                                                       a        I -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a                                                                 $
 i-.            III              I.                         .41               5              43                                                                    '       a   '                                I .4*                        a           4                 $                       ta-.                    a       ..-a                  a-          *4 .5                                                                 ii                        ', .1'                        4               *4                    1                14
 a _aa -14                           4-4       .                     sa -.1                          a       -       a                                    a-                           *3                        -                   a                   at                    .1                          -.'                     a                 a,          -           a                    a-
                                                                                                                                                                                                                                                                                                                                                                                          a                     a a                    a         Pa          1.4                 aL*           a-      a           a, .. *                               1.1,                 a                aa,
 4 3-a               '-Ii            44        -                        41                       I           ,.t                     441                       1               a1441                            .4                       .       al               31                                             a-                    .                     a                       at            a               a           I                     I                               a-                a       -a                    a       I- '4                            .        a
    *           45 -                  4                 ,4                           1       *44                             Ia                   4.3...                t-'a I                                  lalS.                        4 a-                 -    I                           p    ..                                                                                    .' 14.1 4a.la
                                                                                                                                                                                                                                                                                                                                                                     * a                                                                                 a                   al                    a       .'b-aa                     44             I                                 at .'.a
                4*                        ii                                                 aa-                 :           .                    a                    a           $                                     .                   a                *4                       a               -L                 .4*                                            -           4 1                           5           ta*'              1                           .4




                                                                                                                                                                                                                                                                                                                                                ll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4                         aS .44                                        4                    3           a            as
        a       a           a    -.. 4.-l.a .1                                                        S              4       -a-                          -            a                           a                                                 a -.4                 :laa
                                                                                                                                                                                                                             4_4,                                                                                a--,                      a                                   a     4 1                           45                  a,                                *       .41               44 3*                                     3* -a                            3                as
('..1a-aa Ill-I 4-                                                                                    -ala-.,.
            'i
                                                                                                                                                  a                        a                       a             a.-.aa-aa.a,                                                                      a                      ii                                                   141.1                                                   a-.*                                      aa'                       11                                    *I.
45                           a                              -                            *                   aa                          a        -                    a a-'                   a                         :               a           a                             a                        b-            .                             -a l.a                       *a -a                                         a       ..                            ''      a        4                :4                            * -u                                                  a
                    '            I -u                                                                                                                                                                                I
            a                                               1 a                  a                   .41                     5       aa,.                                                                                    a           a                   las -                                               4.'.                               t4       -.,,laI -                    ii II                                                  *4*111*                             5                                      1$                   -        I       I
*               "                      1-1         "*1 I                                 S. a                        44.                      5.-                      1--..!                  1            1*1                  a               ii                                -               a    -.11*4                         .4                                a a              a-                    a a                         ia       .441             .4                       a                                         I
It          -a              1'        a-a           -       1        .4                      -   a.                      a       5                a                                'a                       a            a,                          4            4445                                  a        -: a.-a a.                                          ii              at       a;               .aa                 Sal                       i                            ,a'._            -            1            a                   ia-a                         -.4          a-a
44              a,                                                               I               ia,-                         --                               *                                   I                             -                                                                                              ..a1                     a                   -a-a                          a a             .-              laaa                  -               a                 -                              at                 a                a                a                a
                                       a                a               1.                   44                                   5-.,;                        a                   a                   .'t a-ia                          a       -1          4--a, -Ia                                                         Il                        a           l;.                           a_a,'.                                        ia-_a-                      -.-a ala                              .aa .a                                     a                    t               ..
    4       c' *                           .,.II                I-                       a   ..-a                al *                3-                                            -               a a-                                                  sa                I                       4-a                    at. 4.444* .aa

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a                                4                         4
            Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 11 of 19
                                 .-                                                       :                            iii::                                                                                    i.                                      -                                                                               -a,                                                                  s                                                                                                       1




                                                         $                                         P         -                                                a               C                .        i                                                                                                       ,        ,i.                      *                  .i-                     *               *           p                                                                 i

            4                -1*                                      #E.(                                                                                                         3.4,                     I$                                          1.                           4-4                        4,.                                     I                                    )I44,                                       3                4                4               44             3448
        -           III 3                                                3$          I            4.4             4                                  *4
                                                                                                                                   1-
                                                                                                                                                                                                                                i_.!!'1                                                                                       14                        t                                            .84                         4 *4            4        ..44             4.8                  *IC
                                                                     4                44                                           4                 I            .41
                                                         ;                                                                               ;                                                                 '4. )                          3        I 34                                     4                   .-         41* vt;*                                            *4                4       I           I                I              t__4                              44                            II
                    I                I               44              4*                   I                  .41           '.4                                .4*                                                               *8                                           8                     4                            4        44                      $4            I                     4               4                                        44 .3                         13            II

        14                   4                               I                   4*                                    4            1            I       .-f4                                           4           4           4                      ___j_l                    .44               $            *                 *             1       44               $j49j4                                  ;                        I                       $         U                   4         .4         4         2

        944-4                                    ..                  $41ZI4                                           *4-. :1;                                4.                  4        4                                             *4                 8            44*              .         *'*             121 4.441                                    24-                             44).-,


                                                                                                                  ii           v*            *                        ; *                              ..       *       ***              )              *            *            *             s 1                                                                      *                  48       8                   .3*                                   *                            &                    *             *
    44              4        4       -4                          *4          44               4    1 -.-4              II               U                                                                    4J4$                         .41                                          44
                                                                                                                                                                                                                                                                     I                                  8       4            * *        I           4*               4              II - *                                       P   I       I                4414                 4 23*             *       1       I

    *                                4                   144                                  .44                     1 .43                                       I                    4                        .       .._         4              8   .44.14                     *4          .4        ._                          *-                                                                   I'1I -
                                                                                                                                                                                                                                                                                                                         '    I                                  4                                                                                                 43          .-V                   *               4        4
    *                   4                4           4           4                   1*4           4.                      3                 $           4                         4       4        1               18*                                .1                        4_**..'4                                     .4                             4 1                    1            11              48                              .4
                                                                                                                                                                                                                                                                                                                                                                                                                                 p                                I    4 *                 4_13               *4          4*
    *               I            * 4'                                        8                * .14 .4                                  .1               -.       9'          4             II          1;.             4       .4                      *                                 *
                                                                                                                                                                                                                                                                         *                                                                                  4            L4A




                                                                                                                 4 *1 3*4 '44                                                                                                             1'                                                                             $               I.                                                                                                               1       1*                            * '                       $
                        4        4                   -               .'          tI                    -IS       -4                3     1*-                      4       8.                                                        14        -.4144             -II                                                       44           1*..                         4              IU                           3.4 *1                                                *8
                                                                                                                                                                                                                                                                                                                                                                                                                                                         -.-t4                                               I"
        * - I                        .44.1                           .4              4*                          4-'               -                          '           -                                             -                     4'


                                                                                                   I    44.-,- *                                                                                                .4              14             4 14                          Ii       4                     -        _                  44                                     4             4               4 4 '4                  3       4       *        4                             -        .-

            1 *1                         -       1                       .44                                                   -                         .I           44                                            .-.
                                                                                                                                                                                                        ._                                              4-4',.-.                      4                             +_                   41         -                *                  -    4                                   44                               44*
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,                         4                4        3       4        2    -


444*4.4                                              4                               4'**4&                                I                         I                             -*.                          "4214'                                               41                            II.                                        I                              8*'                         4.               .414
                                                                                                                                                                                                                                                                                                                         J                                   2'                                                                                               1.3-1                    .4*4                      14,....

*                                                                                                                                                                             '4
                            8.-.-        '.                      *4.4 ,,                      8$                  .                -     4                44                               .48              $                   4-42,.                 *                 'U       4 44             .1               43,4                U               4                           1       *1.-I                        4.           .2


                                                                                                        4                                    .%2,$44,I44                                                                                4              4444,4.4443                                                       4.             "*I                          118                fr_..-*                          I                                                                      18.-',
4-,             I           4            4               '* 4                4            4.            $        I                                                    *            .                4               41               -4        .                             1 .8                   4               4*
                                                                                                                                                                                                                                                                 '                                                                  -   .'              *_           *                      1*               3-4                 4,_I            .                                 II

    *               4.-4                                                                                                   I.                *34*4 -                                   .4*4                 *-*j                .,                 *                     $44                    4           l                   4                       44_I
                                                                                                                                                                                                                                                                                                                                                                                                                                                     4            4                    I            41




                                             P                                                     -.-11                   *        *    1 *              I                                 -'         4                                                        .-.-         4*        -.                       .4       4A*                4       * 8                             4 *                      * I             8       8*
                                                                                                                                                                                                                                                                                                                                                                     .     4                                                                              t 4          4           4 .4              4               *4
        4                                            I       *4                  8        *41'                    14               .4* 4                  4.1*                8        I           4$                       I       ±11                                                   II                    :1            1          *II 84                      .34                1                            4.38                        *                             * I                   *               14
.84 *               *        *'_         8 *41                               1*                   44    4-                                                31
                                                                                                                                                     4                                             *                                 *1       4-                     .I                4                44                    .             .4*                          44                                          .       4._I                        *_4441,.*lI                                 4               II
        .,I                  4       4'                                  -
                                                                                                                                                                                                                                                            -                                                                               4,                                 .-       8.-                  -   I       .                   3%           1*4 1'                   '        -

4 4 8                        II-.                    .1*                 44.44                     *I                              44                *            .4               4                4                                                                                           8*.'
                                                                                                                                         4)                                                                                     *        4             .44 3                 .                                           4                                  71                               244                                                         I
                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                         4.!4iL44'                                                      1                                41               *4

                             4               *       4'                                                                                          .4811                -                                     *       -'-i                      *                                  .4* *                               Ii
                                                                                                                                                                                                                                                   -




                                                                                                                                                                                                                                                                                 8
                                                                                                                                                                                                                                                            4    -                          *




                                                                                                                                                     4. 1                              4                                41' -                          .4-.                           4'                .44          4        -.4                   13                             3.                                    4.4*                    .44 *                         .       ..       $    * -

4           43

                        44 $4                    * 8
                                                         8 4 1

                                                                     14               2
                                                                                          *

                                                                                                   4
                                                                                                                 44


                                                                                                             -'4 9_41
                                                                                                                                    *.-                   ..1                              92'                              1           * 4-            8                9            8       * 41                  4*              *       81                                 *    44           1)                          3*               _                        4               4 4 *4                        *4*

                                                                                              8                                                                                    *                            4                             *1.*3i                     *                         8 8          4                 -                     4        8             48                                *                                           44* *1                                              4)fr,I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .            ,1
                 Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 12 of 19
                                 .-                                             :                             iii::                                                         B,                                                                                                                                                                    -,                                                                                                   B..                                                               S


                                       4*                   ..44.'-..4                                $1                                              2.-                                   .4                                                !i__                        .4.4                                   '-                               4-4*4                                           4                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         44
             I               '-4                1           £                                                                         t                                             II                                                        -                               -.-                    *                       4                    8        8
                                                                                                                                                                                                                                                                                                                                                                   :        '
                                                                                                                                                                                                                                                                                                                                                                                              "                                                    -        *                                                                        _-.-

                             -'
                                                                                          -                           *           4                   4 -.-t                                          4            4        .-* 4                                 *4 4                           8       .-*                          4                        44 -                           4                            41                                                                                .44
                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                             8)4
                      I            -                            -   -                -4           .44                     8 8*                                4 S           4       * It                  4        4*                 t%                * *1                        $                    8*                               4                                 *                                14 4 4 4 4                                 4                   444         I 9                  14                      44,4 *
                         *8,                                        ..-              *            .4)                     8           *                   8           '                         44                                    4               1                                                                                   4
                                                                                                                                                                                                                                                                      8                                                                                        *                         .43 18) *8                                8                    .44             8            4*41                                        4           ,               4    *

                             4          44 :41                  .-                   It       -                   I       P                '4)            -       I                                   44                                  8    84                                   1                    .4411*8                                   8*              4    P            4                                                                                          4           4                84                              8       "'48
            -I                                                                       S                                    .'                              Z1.                                         8                *                      .8*18                           1*                                         *                                                           '*4.*                                                                                       44                         44').)                                               11
            44418                      414 4                                    41                                        441*141                         '1               8 *81                 1                 11                 4       1'..




                                                                                              4*I                                 444.118                                                                      41,-                                .*.'4                                             1.                                                                 8844*
                                                                                                                                                                                                                                                                                                                                     I                 .-4                                                                                              44.

                                                                                              ,'4                     I        1-1                        41                118, 4                            44 8-Il                                         I               1                                                                   4*
                                                                                                                                                                                                                                                          -                                                      -               8                             1       '4                "4                      t            4-                   4,           *                       *                            '           #4                          *
            44                                 4                44S81.;,,t *                              4           4               .44                                                                      *       4    4                                                                    -           4               1            *   *                    $                                                       I                       *4                   .       4'                                   *       *2                  '4,4 4
         ,4 4-4-                        13              44                      4'                    *                   $           *44                                                   1                      1-1                4            I                  I             8    *                            II             4        4        8                                 I-            4-.       t                     4       .4           L)*4-j$                                     3                    *                   *
        4        4    -                _2*,8                                                  4.;')..                                                             1'        4.                       14
                                                                                                                                                          4                                                                               4                       4                          *                               4           1                                               4        84         .4                    *                   '4               II                  8 II                 -.'
        4 4                  4-81          4    4               4                   .34                       4') * 4                             *8.4                      4                                           I.                    *4                              -                              4                                                     4             *                         -.4            P            *1*                                  *4                  I                                    '4
                                  4         44                              .444                      *4                  .4*                     4           44'               $                                           4         4




                                        *                                                 4,,*                    '1 *            8       1.2                         3                                        -                '3                1                   I       *4             $                                       *18*                  .                8-44                       *11
                                                                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                                                                                                                                       4                           *        *..                             .8                   * 4' 44                                 44
                                  .-            $ $1                ,                                                             1.4             ,4l*,-8l                              4                 * 48                 .-              -."-4.                                                                        *84.1l                                         8*4               I                  .4-               *       I       -1                           4 -'l4                       *44                     *4          4

                         .484,                  I               .44         $                         4                   8-          81*                             ''*!! t1.*                                                 4*                                       4             4                                                84.-I.                    8                                       84.                                 4            4-44                        *44 )4                                       4               4,5     -
                                        * 448 8 4                               4             *8                      *                                       .                             t        *        -.                                                                             :                           -.:.;.i                                                                  ..                      '-$              4- .--                       *                                                        -           I
    *                                       4           4                           -8                *                                                           *441
                                                                                                                                          8                                                     8')-)                                     4 *'fI*                     *                      *4,4                                4$                                4*'                            *          4            p                        "4               $           .4*                         8.4-4                            **
    *        4,44                                  4.4_'.                                 .1                              1 I             -'-4'                   *8        .84                      1 8 4                  *                                         .-* 4*
                                                                                                                                                                                                                                    * I                                                          .84)4,14                             8,,                                                              *                   1                            4       P                           I.

                 '4              4* 4)544                       9                         .4          .44                     1 84                '1.                       4           144                                4          II                      -       4-1)'                  8           941




                                                                                              1*J!14t                                                         4                                                                           8    .4* .4*                                  38                               1                             * 4                  4 .                                  1*.                       $ 1                  .4                   4                  -8           *       4'          14
    444             81*14..                             *               *           84                                $8.;                 41.4                   .4.                   1        *8                              4%           .2*                     4           8.4.                   4               _           4             444                  4        $ ''                        I        -       4                    4*       I           I)       .4                              4                                       4
    8*                4-28') 4$,                                4'                  4*            8           .               1               *4*                                                         4                           4-                                                             4
                                                                                                                                                                                                                                                                          8                                                  8-                        8.8             8,.-4                                     *                     44                   1       -8              4                       444                  *       .   4'S'
                             * .-                   11                  83           8            3                   94..                            ..)41 4 44 .4                                           44                    *3*             '.4                       *          .4*                             1                    48       8-'.             8        8                         .98            t                    *                    44Y                     4                                        441
                                       4            _45                         *8        -4                  4           *               4)                              .41 .8*                         44




                                                                                      $                   4                                                               44                I         .
                                                                                                                                                                                                                                                                          8 _.44$
                                                                                                                                      _,J,_                                                                                     *         1                                                              ,I                                                    .   4        *        4.;                     84 £                  .84                              2                       *                            4       -   *           4
    I                -                  I                                   4




                                   1                                             *                8-. .4*                                                                           S                              4-           .-_*                                                                                                           .48                     *4        .44                         *         f-.-                        *                4                               44
                 .4,                                                                 .44                                              8 4-144                     44            4                    1)                             #4..                          4                              4,4                                     8*                    .844)
                                                                                                                                                                                                                                                                                                             )                                                                            4                  4       --                    4                    4,                      4                                48*              .841
4*                       ,4*,                           .48444                            4    4                  88                       .**.'lt                              *                             *                                   '.,"'                       .44        8                   4*                  83            4       8       *                - 4                                    4448                                 4               *4.                                                  -_
            5-...        -                                              *4                    4           5       ,                           4                                 .84.4                              *           ,8         44_--_                      4                                  4               .-.                       *                        $I                               .4*                       1844                                     .."Z'#              4        8           4   *           4
4   1       *                                       4                       ,    4                                        5       .84.44                                            4                *4,'                       '*'L                                      .84
                                                                                                                                                                                                                                                    4     -.4                           4,                   4               * *4*                     .4          4 3,                                    .44                                                               4'-4)                                       I - 3.-




                                                                                                                                  1                       -tj* 484                                        1        -        4         4            *          *1                        8-                       3-88                 -.44                 8-141*                -. -4                                li*4                     I            1.-                                     .            .                           I


                                   9                4           -           $44 .4                        4,4                         4*              -           4 4*                          .4                     4'       4*'                                       444 4                              4 4*
                                                                                                                                                                                                                                                                                                     I                                I                4       .'       -        I                     I                       8                   48           4   -       I                       *            *4              * *2*
*4,              * *              41       84               4           8            .1'l4,i                  1           4               I                               *,




         i:tl;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             *                       8
            Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 13 of 19
                       .-                                        :                                     iii::                                                                                                                                        -                                                                                -JO                                                                            I                 .s-




                                                                                                                                                                                                                                                                                                           I




                                                                                                                                                                                                                           44,
                                                                                                                                                                                                                                                                     4




                                             $                             I                                    8
                                                                                          ..''                                               1                                                 *              4                        '4               4            $ 4           '                                .45 4                    I                            -                                   '-4       .4*          .1             1          .           4                    -- 4                                $4
                                                  4.                           4*_ ;is                                              3                    4                 a                               4'                                                        UI                            *5                                                   '44                   5                                                                     4              ..                   4                           44.
             II               '.4        4             4       4-4                    *            I                 4          *                     *            Ii                              (-'44               4*1                  4




                                                                                          48544,                                             I            't                                                                       i                                              .4                   ii.                      4.                                    1               It'                       -.1              -#4                                   4                                444.
                                                                       54                     :at,                                  3114                  I*'$                             **94II.                                      5S4                          44_ 4(3*                                           444.4                                *'                       It                        .'**'                      ,'..-.,                              I*a
        *        -                       S   *             '.4                            8                4     I $                         *4               $                                    4        '.tit                                       8                         4           I                    *5                -.-                              I               -4              I                 $             4     4 8                             I               I 34                    4 4 4 4
        4             .4      1 4            4             4* '.1                         *         .1 4 4                          54.              4             4                                                               4..
                                                                                                                                                                                       44                                                                   4                     5-4               4,5 45                                                   4                4           44 4$                     4            .48*               #4         4                        4                           4 1                  3

            1$ -                  'l-.$           a;a



                                                                                                   4,4 *                        I                                                  .483                                            (5               5                     44 *'(                    8              344                             94             4               $(                      4
                                                                                                                                                                                                                                                                                                            4                                                                                                                4        45                     .4.5           '.44                    .                       4$
        4-.;*                  4.1444                                      5,                                   ('*'.4*                                      4                                 ("1*                    4-                                                                          54.1*4-.-'                                     4i4*,                                   .8.84
                                                                                                                                                                               3                                                        .                           4$            48                                                                                                                                                      '.8                               45.1                                              *44
             .4.5 845                                      11                             **       .                                                      *,'                                  8           .448W..                 -    8                                8        -                 I                  4.44 4                            I        ,           *4          -.44                          4*            4*,                      41                   4                   1            5          4

        89tI,                     .tI        *4                                           I            I                        *                                  .           4                   4              *1                            .,l         -'1                    .                        *            *                                                                        -I-
                                                                                                                                                                                                                                                                                                                                                  14    '.,t                  *                                                      4      44                             .8       .44 4.                      ,                   4
        *4           1;.            8 .'I                  8                          SI I *                                        4                *1            1*4                         .i4           4.            4                                              .1 -45                               -                                            4                     8*                          5k
                                                                                                                                                                                                                                                                                                                                     '                                                                                                    '.841 4 4                         4

                                             4             .44                 '.4                         41                       .45              -.-          '.44                 54                         4                44.                              '.1            8                34                                   I '                      :51*                I       #4* *                     5        344,4.'                       44                   *       -           .           34      .44         4

        *                 I                            1           *8                 #4           .4          '.-                                   I-                                                       '            *4                   .'.'k                                     I         4.                  88,                        4            8*4*


                                                                                               24.                   '144                                 *
                                                                                                                                                                                                              8
                                                                                                                                                                                                                                                            ."                         *                                 .           .--                II.                           4*4                                   444$,                                  .44-4                    4444.
        4            54        4                               8                          *        '.4.         4        34*                         -.           -8                       4           1* -           I                                 8*3               II                                       1                 1                       4'84                 *                                                                          '54-                                                                    4
    *   .4.*,                                    44            .44 4                      1    4'                                                1    *4               4           *                   It                  .4          4.           4'S                                                                 '4*          1-3           .4(4                   I 4                 *       .4                     *44
                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                           *
            44*..                                4.3..54                                  I         '5.-SI'                                           .444                 4.454',.4                                   *1,4 54.44                                                                   4                                                   4534


                                                                       P        -                                                            4 .5                      *               I                               *    '*'.                            I                                     -,                         Ii                          8..-'                                        548                                               - .1*
                                                                                                                                                                                                                                                                                                                                                                                                                             -   I              8                                       1                   '.444
                                                                   4                      -                84 4             4            14          4        4'                   4       *44.4                                                    4
                                                                                                                                                                                                                                            '                                         -                            *         4                '              4-               4 '                                                                                                                       5            41
                                                                                                                                                                                                                                                                                                                                                                                                      t.31'._                                            '.'


    *   $    4        *             4            -     1
                                                                                      4                    *                4;,                       *            81,                     I           $                    ','*4(.                         14           4.5,11-ill $14                                 4                    III 4*                       I       '.4                                   .4       .-.' 5-                       4*              Ii
    4                                                  454 4
             ._* I                                                                                                  1                            *11          *4               ,4I                                    8                         *               **                         _*          .-_                                   ,'                  I                        .       *       .                  1*             .4* 4                              1*               4                   8       4

.5'         4.4                5*        Ii                .4                  .iIl                *1                       4' 84 1*-                                  $




                                                                       1              -..444                            ;                4                                     5               4       __Z                     4                                4                             44
                                                                                                                                                                                                                                                                             -.                        -                5                          ,                          15                  *             .4.               .34               .    4             *1                               4                .45

1           44                     44            4*              4                    4*            51111 *                         1                 4                            444*                                                         .               .    $                                 *4*44.                            '        3*             14       4.                      14            * *                       4 '.4          '..1          4            4$                  I       I

             4       4 4.13,..                    4                    4        8.4                                  1-41                    1            4.,l                             4                      44               a
                                                                                              '...                                                                     '.,,                                                                     '.433               -                         54*                   4       I    1 *              4'-,                4                           *                     4        I*                 4444$                  ,35.         4
        3,4-44                           "4                          "i.1.$                                             **                            34.4.44*                                                   5                              1-                                                                  4.44*
                                                                                                                                                                                                                                                                    8!L!_I!''                                                                                     1$                      *                             *.4-*                            -.




                                                                 I              'si                4       *            4$                        *4                       8               4                                                44                                            4                              .       5.                    ii                                         91 84
                                                                                                                                                                                                                                                                                                                                                                                  '                                              83       --4                  44                       -.1 4 4                                 -4
                 4    Ii                 44 $                        4                        4544                                           54(4
                                                                                  4                                             *                                          4*                                4              *           1'445 ;                                        4 4 41                          44                    4-.-                 44*                 51                                44,4          4             5'         54'                *4.                   1                   I.

                               I                                         4      4*        4 *                                   *                                                              *4*                         *1                   41*1                         '                                          II
                                                                                                                                                                                                                                                                    -1                                                               *4                                   .                           -.5*                                 354           4         4                            *4                       II
*                                                                                                          8-                                                                          4*3*
                                                               *                                                                                          1                                                                                                 *                5*45                                       {S.14*                              441                               4*4                       $44,                            34                        ('4441                                    *
                          j         4.                                                         .                    *:                  ,.                                             '               4881                        ,:*                                   *4,4.-sta                                               *1.                                 4$"*                             *l.41}                                44*1                                    .           4,451*,
.4 4             4            4          1   4.4*                            4.               41                                                                           91
                                                                                                                                         3'                  4                                         *     4        44,-.                          4                   -.4                  5,4       *                        4                 '-           t'*                       .i4                                        ''     *8                         I* 1(1831                                        .
    4-41                           34            4                   4*11                           31*                                  4                        444
                                             .                                                                  4               I                 *4                                               98            *44*,                              8       4                8                4*,'                      *                    351                              8               3   4.414                      -'II                       4I         4'                   3.4..




                                                                                                                                                                                                                                                                                                                                                                                                                                                         *4                                 34                                  $
                Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 14 of 19
                                            4
                                                           -
                                                                                                                                   ::saa                                                                                                      S.                                                                                                                                                       S.                              I                                                 a                    '' '                                                                                           S




                       4-5                        384                4                838                     $                *       *                               -                                    4                         '7                  8                                   4 4                              -
                                                                                                                                                                                                                                                                                                                                                                                           3                               *                                                                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I '                                             *',*            -            1-'       4.                       '       4* 4
               3'-              $        -                      3           14                        1       *41                           $                 *8           44                                            -
                                                                                                                                                                                                           -'                     4                       *1                           I                      43                                          1           141                          3               '                                                                'i                    -           47                                                                                 4               *3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         *#'j'F"j',
                                    I         '
                                                      I 44 II                                                     i
                                                                                                                                                     -'T1?"i                                                *                                         $ 3'                                                4       44* *                               43                  I       *4                   $r-         i                                ;t*.'sk-"                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I                                                                                 14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3*44
                   7                    3         344       4               3     4               43                                   *                               *7                                   *                     8           '           4           4 4 18                                      *4                          -
                                                                                                                                                                                                                                                                                                                                      *                           t       8-4 II                                3* *                    $                       3               8             $       '                4                '4*                                     7                    3                    *
                                            *4                          4             *                   48.                                        48        *                       .
                                                                                                                               3448                                                                                           8                           *7 144                       "4
                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                      3       4                           448                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                      i?T'i                                             *                           I                                                 3'                 5               8                4'4       3            *
                           448                             4 4                                                44                   44                4 44                  78.
                                                                                                                                                                                                                         3444                             '       9*                   4                          $                4       1*7* 448                               .1               .31444 8                             1                       $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1        *44                 '44                   4
                4                       4         31'               3            3"                           4. 1                 3                                       41              4 *                      4'        1           48                  4444'




                                                                                                                                                                               -                                                                                                                                          8
                                                                                                                           *            3
                                                                                                                   '                                       131                             83                   3             144                                                         4                                        *                      -
                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                1'                                    fl          4        48 4                                           1                                      9,
              44       -
                                                                444*                  $       '               3                    *4                44        844 4 8                                      5                                                                                                                                                                                                              -
                                                                                                                                                                                                                             *1'                          11*3                                44-*P                    4          4 84                    3 48                                 8       * *1                             *4              *               -           7*                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1,              4 *4* 1.1                                        $          3**                        3               3    .5
             13        7*84                                 444                                       4*          *4           4        3                  4                   7*                           3                                         4               74                          .4
                                                                                                                                                                                                                                                                                                                                   "'                 3                   *4 4 8*                                  3                    1 *             3           +4               13*43                        8         44                                 I                    41           II          4 "i
               45** 4                       48 4                        $                 3                   *        4,1.                 3 34                   4                       344 $                     4*                       *3
                                                                                                                                                                                                                                                              j"'jj7                                                                  '*.*            4.                               4               $   1844                     ,               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -       14                                         ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                  4             4 * 44                                    43                   4
                                                  ,
                                                       4                4   .3'                   43          3*                   4                       7       -                   3 1-'                                 * 34 4'                                                                  37                       4 34                                       34 4,                        8           ,$              37 44                    *43                          44.5             34'4 4                                                                                     1               74
               41" 4                              1    ..
                                                                            '3                        1                    *4               3              *           *144                                $                      *                                                5                  14                   9 4384348                                  4           4*                       *               3$                   4                   3           344                   4                                              -     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S
          1                11                                                    * 34 44                                                             8*                            8 8                 .

                                                                                                                                                                                                                                          q                                           +       4       -*'I"                               4           7       3                   3
                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                   454                         *8               3*                          3       *43'                      $                 1*                                              .'                   *4 4
          $        "                t-                     1         _437                 I           *43                          I             '
                                                                                                                                                              .'$4;'4'                 $4                       1    *                44                      1I'*                            4*                              '*7'                 +44                    44                           344                         13                               4'*"
                                                                                                                                                                                                                                                                                                                                                                                                                                                            7                                 *4                  4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3,            44-"                                       *           I            1'           4
                                                                                  49                  -
                                                       8        344                           3                   44*                       44            4            -           3                                              34444                                                       I
                                                                                                                                                                                                            48,4                                                          '       '                                       -*                                      43 -                 *'$                 83'                     9                    *1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i"               I           -7        8                         414'                              8 8          1*
          7$       '
                                                                                  '           4 4,3.8                                                4,,           4                       34                                 -*
                                                                                                                                                                                                                     3                                    '           548
                                                                                                                                                                                                                                                                                                  $'44'''                                 '           3"                                   3               4           4       *        44                      34                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -'44                   4                         33                                            7

                           4                                5               -                 4-83                        4315'                                    $                   ,"4                                                                *44                                     383*4                                            4,                                                      'I45
                                                                                                                                                                                                                                                                                                                                                                                           4                                                                                    .8                1                                  51                                         7544                     4?.
             43                                        +_4'4f*                                $I1'4                                         8                              4'4$4348                                                                       44'                                                                                     ''*I                            333                                                                                                         4'-'S'                                                 8,91                                   4            43'4
         #3         44                                                      I '
                                                                                                      '1i'F1+, 3'                                                                              &                84                                    48                       7 4*                   44                   5           '-5         4444                           33           3               '   4134* 7*                                 '               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3-"           '       5                                      4             41
         II     53*                                        44314                                                  *            ,
                                                                                                                                                 -3                        *               ii
                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                          1,8
                                                                                                                                                                                                                                                          #'j1"i                                                               3                  I           '
                                                                                                                                                                                                                                                                                                                                                                                                                           4*-ii"'S"*4                                                   Ir               13                    *4494                                 3                              4           II
         -44       si II                                            '            18                                       3"                4 *534                                             .
                                                                                                                                                                                                                              1'.             *                                               84
                                                                                                                                                                                                                                                          4                                                                           #48 3.4                                 4                                                    4                        *3,                           4 "-44                                ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          44*                                   44*4'                48
                                         3144               7"                                3484                         4                                                                                         1
                                                                                                                                                                                           7                                                              4'               I'"TTF1                                                        4*
                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                          3                4                                   '                *                   4*                        3 "'                          4*3              4            '44'-                                              3*
                14-                     4              '                         8            48              1       8            7' I                                4               I
                                                                                                                                                          4                                                 '                                                                  I              I               *            I       '4                      4                      4        *44 *3-, 9* 4'                                                       '4*5                          1                             *4                           4         443,                          $           *
         44*84                                             *
                                                                                                          4.84484I44414                                                                                     '*438
                                                                                 3
                                                                                                                                                                                                                                                      4                '                          '
                                                                                                                                                                                                                                                                                                              _414-44$'-*7                                                                                     341*45                                                                          44-3-44                                                   3448                                                $48
                3* *                          4
                                                       443*                 .        -                3       I*'-4                              4$                                        "
                                                                                                                                                               '-1                                              II I                      14,3                                     *4                 .4,'                    S                                               8*41                         498 1*8                                          4                                  8          3*4                   18                        * 4441-                                                *

         8                                        7                      74-44            r3 44
                                                                                                                  *4''",                                                           1
                                                                                                                                                                                                       4'j5'33                                                                3                       4, 1                            7 .8                        II                       4                           8 44 I'                                          '
         -
                                                                                                                                                                                                                                                                                                                                                                                                   8'-'                                                                                       t4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1li'"j.                                                   4                8       448*
                                                                                                  3                                                                                                ,                                              .
                                              -*ti1T17*.8                                                                                   *4                                                                                -           3                               I
                                                                                                                                                                                                                                                                                   8
                                                                                                                                                                                                                                                                                                              '                                                                                                            44
                                                                                                                                                                                                                                                                                                                                      3 44                        '               ".               8               4                   '1                           1'I#'                          31                      ,58                                     3 84'                                     4*4
     31        *14                      ?-'                4*                             *4                                                                                                                                                      ,
                                                                                                      I1'TT.                                     *'44 11                               '4                   2-44                  31                          4       44' 444'                                    1* 4                 4 14                +44                    44                                                                    4, 44                            48.                                1               14
         4.'               '            -44
                                                  II       4-'                        44                           11          4                                                                                     -
                                                                                                                                            II                3*               8-.                     *'                         4                           I                   5               4,                           P          4       344'            4


                                                                                                              '8 *4'                        Y-                *7                               *1                                 4.54*                           **1*                                4,'-                                "I                                      '                        *4                                   4                   5'                    I           I       4             4                    *3*                       -                    '4*'''
 *4          4 *               '-        4                          4           44                4           4                3   1444                                    3*          4           .
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                  1   -4                                                                                              .
                                                                                                                                                                                                                                                                                  '*                      *                                                           "'*4                                 -443*1                                                                                                                   .
                                                                                                                                                                                                                                                                                                                              'T'                                                                                                       48                                  4       3144"                     4':                                    4




                                                                                              1           14              III               *                      *                           4'           14 .5
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                              1           4                                       3                                                -'
                                                                                                                                                                                                                                                                                                                                   447                                    3*                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                               j"Tf"                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                -                       4                4 14                                       4       '.            '    44               *47
 '44                   4."                        4*            4*                    LI                  33       '8          3'                3        4j               I           *#1             84                     .                                       ,
                                                                                                                                                                                                                                                                                                          4 I                                   5'
                                                                                                                                                                                                                     4                                                                    1                                *31                                        3           3''                  4                       53                       I           3.3             4                         *1           441                           '4       4       48 .8                      +               3
                   4.8                                                          't                                     4                    '             i'4*                                          4       1                                 *                                   ,               3               3            4: -''I                        ,
                                                                                                                                                                                                                                                                                                                                                                                   48              1       14'                 44           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                            8-              *       4-                        1-.               44          I                 *                     fll                  1-"4
I'4            '$8                            $                 f'               45                       4




                                                                                              l414-f*                                           914'                       44',, 41,11                                                                                     1                          4"*144'
                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                          3,                                       154$                                                 44
                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                483                   8                                                        _*4'3 8*'
4,           *3'                        *344                        -$4 *                 4- 44 8                                           '
                                                                                                                           3                     1                 8               1                                 *4                                   +"*                      32
                                                                                                                                                                                                                                                  7                                                                    8               44.884                             4-44                                             *                    *4                                  1*3 *44                                P'H'                           4
     4                         *                      43*       4                         4   4               *       $                *8'4',             $ 1                      *8                   4                    *l                                   4                       II                  *444                        +48
                                                                                                                                                                                                                                                                                                                                                                                  *4               3       4 4                                                      I               148+5"                    48'3*1'                                                            *1                      8
44                     4,               8         4'                If                            I                   I                 '41.                               3           I                        14                *3                              31' 3                           14                              *                   3*                  I                    $               484 4'                   484                                          33                                                                  4            *         ''4                  I
                                                                                                                                                                           -
 .44                                                  1*                                                          1                                  54                                44                                    *1                       '                                                   84 '4
                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                      4                       3                    43                  73                       ?lt.1                       18                4'              4''                       *343                              134                        34
                 Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 15 of 19
                                  .                                                :                                   iii::                                                                                                                                   *                                                                                      -I,                                                                        I              ..-                                                                 I'




                                                            U                              i                                                                       s                                                         *                   i            .-'iu                  -*, I
                                                                                                                                                                                                                                                                                                                                                                                                             u                                              !'                                                                                      ft

                                                                                                         34
                                                                                                                                                                                                                                                                                                                                          I                                         4       -                                                  -                                                                                1*
                     13                           44                 4                 43                                       88                    3                131 -                               £8                 184 .-43                                          4                                                   .-.                   144              '-4                      I        I                   '                          I           -t       -
                 8,41*3                                   .3                       *.t                                                                                                                     .4*8                                  1143                                               .8483*                                        .--.)144                                          III 33.i*                                                           *                  I             .'..333..l4**                                              .1
             .33              88         3                  4                                                          8                                          84               -           1*83 8)                            4'                     4         -.'..        383                         8                                 I       .                I            I                       43   *
                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                         4 1                    3                          4    3                4                          334                     ,.-*
                 I           34                   I    8        *1,4                   3'                                  3.31.-I                            *                .43                         *4'       5*8                     8                                          .3*4                    1                   '41                    383                                      4W..         *13 .44



                                                                                               I                                                                                   4                   4             -'.'ft4                 .-it         3                         $                                                                 3*                            3       1       3            8                             8                                 -' 3*8                     -. I            3.                  5           *3
             3           45                   3             *1                                                                  *3                         I'3 48                      3,'.-.'                                   4                   8             '5        4                  3                                        '4,.              3                       -.1                  3        .               33                4        44* *43                                                             83 444
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *                                                           4 3.
                                                       84.83834                                *                           *88*                                    4               I               *4                        .4*             84                              3                  -               81                              8*3                        8*           .8                               51          3*.                    4           .41                    .8            II *                                   ..*             84
         .4                                   '444                             31*8438                                                                                                                               .5
                                                                                                                                                                                       -                                              s                            -4_                  111483-438.                                                                                 *3*8                                 1'                   .4                        8*                     -                 .11*;
                                                                                                         i!ii'                                                                             48               .85                                      5                      8 84                    3                               -      15          _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,,
         4 -'                                                                              *31*
                                                                                   5                               4.'                       -                 1           .               *41                   .:      ,.   3.1            34              8*                                             -                           *48     8                  3       *4               811 I



                                                                                                                                                          *'           -.                                                                     1-.                           58.                             1'.                                               4'-3*!.
                                                                                                                                                                                                                                                                                                                                          3.4                                                           .        3-.'                     ft4                                                               3           .3                                      4,
         5 18 -3                                                *8             84              -             $                  *                3'            I           5           '-'                               8               3                     184                              5443                    t                             .1                   5                    4                                        1;;                3                4                 8 -               .-,                    .                       *
         I       -.3*                    3                     88                  *4          3             44*38                                   83                3                               II        .44                      3.4                          34                   '*                          43               *
                                                                                                                                                                                                                                                                                                                                    ..            8                .84                          3           4.83                         4             4*                   I                       8'.                     31          ..43                I
         4               3           3        88           543             *                       *               *3                        * 85                          8       51          1       1 1                                                                              1.
                                                                                                                                                                                                                                      8              *             4             3                                  3               .--         1         4        I       11* 1 4                      *8       ,                   8             .83 $                     * 1                        5
                             I I                  5                  .3                3.1, .1                                       .3                           13                   8 8             3       '.8)                   3.-.                    I.'-1jI                                   3                       188,4                  4 * 84*                              '-.3        3            3                             4        3                   *8                  8                    5-Il                               4
                 .8
     1                                            *             1          1                                                    .3*                       4        .48             *                        .4           4_J,f45                                                     4                      *-I             *             '-331                43                  *                ..8                          I        -_ 3*3                        44*34.                     5                    8                   4           8,1*
             3 1                                           8*                                                                                        44        18 *3                           .-                4            4       35.-                             "4                       .3144                                     4.4,4                    4 8                                                       33           33                                             ..-                                8       5           3           $ 3
    48-.                         4                8,-.-_4*                     3                         1*8 3                                                             84
                                                                                                                                                              3                                *           .81       3        1*              4          .                              1                           .                           .                  i                                8            4.              .-'




                                                                                               4       '4        '.4                 5                3                            44                                    *                                *1           3.           31 1                                    4                       $ 18               .-                           1       5 84                     54                                  _5'8              13                3                      1       *
                     I            I                              I *                   4           44                                        *                         3           3                   I       $3.                .           *4          8,                            4418                    1 -                 '4 884                         14                   .5          *            .                            33*          4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -j_                                .l**
    '3   *                                            83 5           *                         *         58                      8 8                  I    .               8               .       1                     8 8'                    *                          *'14                                    85              3*48'                      18                   1               .5*                      4 4*                      -            3       _3                 4                                        *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3                               3
     384                  ,.4            .,       84       -           3                   3        t.-,l8                      3                .3                    4.-
                                                                                                                                                           8                                                     -                   .ss                               Us                                               j4-*                    3*                                                      U 41.-                                                          *1.                                          *                  '1*84*
 4*,                  *       * 1                     4$    1              3                        84                 ,




                                                                                                *      1.84* 84*                                      *            4                                       8                             *'*                                *                                           1*      3.'             58                             4        I           -4-                                        ..4
                                                                                                                                                                                                                                                                                                                                                          .                                                                  8                                          .5           3             4                 .434
3                             5                   *             8    831'                      *4      5               .4                                                                  4
                                                                                                                                                      .                    .3*                         5                      .4                     3.14$             8         4'                     4                    1 4 4 44.                             58          38               U            .4.                 *            8 *4                  -            I I                    33345 8 3                                       8
 I               4,1          8                   4       .8         *                     84                I                  '4               4-4 48                1           4       3*                            '1          5           3                           4                  4434                                4
                                                                                                                                                                                                                                                                                                                                                               *                                            4333                          3        3                    4'            *                 13              .533.8                      I
11                    4                                                                            *                       .'                                              '.24*,                          4             -*1                         'ts$*                          "3.1*                       .3.3*1*                                                    58                   s'8.                                               #**_I'-4                                                                 3                           3
                 4,5-.-                           *        5                                    5                -1




                                         *                                                 3           .-,                               4                    1            *   -               388$                      $                                        48        _                           *'                                            .-               54                           -            .35                     3 33                                        5-8       .4-.                 *3'                             1$
*                 *          ..          .1'               8'.                 .                   -     3        8             3*1                       * 4,5 5                          '3 *                          *4              3       *8                          - *4                                            4             5.4
                                                                                                                                                                                                                                                                                                *4                                                                     8                    3,1             *        1                    4*           *4*8*                                    II Ii                       52              '3.',
    31*           5           .54 *                             *4-.                   58.43                 5                                             8*              Ii                              *4,4                               '3                                            3               .4                  .44 I                                               335                          4*5             3                     43                                33
.3*              4,4          41                           *                                                                                          '
                                                                                                                           8-.-                                            4           8                         .-          .484'                             3                                            -           8                 I                   41                            .841                                     .4            II                           *     II                        5                           4
4-4 3838*                        I       *                           54 * 43                                           4                         -        .3'.                     '-*3                                                                            3                8* *1                       '3',            4                                          *                4               4            *                3            4-8                   .844 153                                   3                   '53
14,58                        $                8       4                        1           .84 4.,                                   .88 *                    8        $           38              4*                                         -
                                                                                                                                                                                                                      I'-        3    I                                 .8              44              -               4           '85                        1                        1       4-3 *l                   4-          *5                33           4*.-                                                            1
* S II                        *                   54 8                                     ,I1               83             *
                                                                               .                                                     3                    -4'                              1                3*           4*          -               .3        *34                      .434                            ,.-*_I*5                      11,;                 34       I *                                          I        3        I            *5              *              5;                .43

             II 4                             *3                       8       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .4-                                                    8                       4
             Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 16 of 19
               .-     :    oo::          -          -.1                                                                                                                                                                                                                                                                                                                                                                    .s-.'




                   4            II         4-Il                     -*11*4*
                                                                                          4


                                                                                          14
                                                                                                          4



                                                                                                              -
                                                                                                                      13


                                                                                                                                      *3
                                                                                                                                                          3                                                            33         -                                                        *


                                                                                                                                                                                                                                                                                           4            $ 4
                                                                                                                                                                                                                                                                                                            3-               1                             4           4                                               '                   4*                       3-47                    8-3       47                                              $

                                                                                                                                                                                :                                                                                                                                        .'                        *               *11                                       4    t4                       4                t.              *           * 4-c.                             $4
              4                 1.8       4,            .14-4             *       .4                  4-          '414.4 81*4                                                   3*
                                                                                                                                                          -    ;    -                                             8       1l                       3*1                              8 .---ll                                 4




                                                                                          3-8                     8                   -4*4                         4*44                         fl4 -                                 -                                 *             -.4*l                                                                                            4           .,                       3-     -                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3*        -                    -44-4*
             .44 4                    -#4      t14_7                                                          -           4                   44               4 44- .,                          .4       4       3-          *                    .'.                          I              I        I            I                .                *3-4                -                                44-I *4344.43                                   -               .4          4                 I               -.2      lIt -.1
             .4                          -                     1*4         51-                        4                        '.                             44%j                                   .44                      14%                                           4              #-,.,4**l,,                                         -34                         *4                                ,                     3                                4-,*.                             4.                        34
                   -        i                  U              1*              1*-                     II           4,14                   .       4     *4              5                       1*        -            .-j                                          4                              .';                       '            -                            -               4.4                       LI                 4-3-.              44       ,
              '                 l         41                       4..7                   241 4                            1                                   -                                 I .4                  14-                         '4*                                    *84                                         *                    4               4'-.                              144                           1           '41          11              II                                        -'4               4
                                                                                                                   4                  4           $1,4                                           i-Il

                                                                                                  -                   lt                  4-4       4                               4                    1                                                                          I
                                                                                                                                                                        -                                                     -.2'-.-                       .-1                            i                    *                    '-4          3-                   8'          4       1   L                 *               * H.-.-                        *4          44,43                                     .4-.
         II                                        4.                                                         2                               4                    -,2      _                   8-,                    4*                      *28                      L                  .4-2' 4.,                              II
                                                                                                                                                                                                                                                                                                                             -                         4'I-                            II               3        .14 4-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       jf4j                         1*8                                    '4-          *
                                              -II                  I 4.           4 -.8                            5      8*                    1                                               1 4       I                   4*                   $                            -'3                                  .41*                      *4.'l .-5                                       8*                    4-                 '.8*           1.               3               4'        4               4 444-42                      4
                                         I-        *t'.



                                                                              '3-'                                        4                               -l1*                  I                133-'$44                                          III                                                                                    4%'                          *4                      *4-3*                                   34                   .a1                                  '4'4                              .3,
                                                                                      t               *J.                         ;k                    .1                  ,                    I .*                 -       1                i**                  .1                                              2*4-84                        41'-,                                        I'       3-                 4.4                              3                                   4,,14.-                            .3.2
        4-         4.1              13*                       5*
                                               3                           *4 .4343                                           4            '' *                 4               1                                      -.,31'
                                                                                                                                                                                            I ...4                                                              3-3             *     4            3-   3            44                        * 4                         .4-.                                                .4
                                                                                                                                                                                                                                                                                                                                                                                               3       4-2           4'                            .4                       *       -           4-.-                      8-3          r        42
        '4-1*                       *1414*                           '.4-1                        '41                          .1.                            4-1421*4                                                        *8*1*                                                 3-                          *4-43-                                                 4-44                 4-41*48-2                                          4*'                          *1*1                  44*'                                          *
        *1                      -                   4*                            '1-...                      **                          4-8                   4*              4                4    -                4       3-      4-              *4                   4        $         2*               1                 4 4                      3-'                 3       3 *44            3-        3-                    14                  *4          4               -        4 5                       *           44       8-.


             -.,                ',2
                                                                        34


                                                                                                                                                              41'                       1                                      3-
                                                                                                                                                                                                                                           !L,iL.2-                                                                          .4*                       '.                          4* . I                         *                1*                                                             *                   3-       '        * *
    8 .-.                   *4                 ''            4-I     47                               4...                            4.            I     1    4                                     *                 -               14                       4                   .34-                4           3-.$1             4 8                  I                       4-              II 4 4                                      4            1'                  *   -'                            7,2              4        8
    *                                    .4             3$         4$                             34(4,                           I               S            I    1           1*4                          3*1*                 H            -            -4           $          .-44- .44*                                    1                1               * *                                       4                 4                   3                .4*4*44                       4                       4            II
              *1,,'                           44         ..')4-4                          **              -           4           41*4              I'        4*48*4                    II.               .31                                 241           -            *'4 4                 3




                                                                                  I               *4$I..*                     1,2                         4                                 42'                                41                                                        * 44                                    4 5                       4,                                                II                    *           .$                           41.             I                              41 %'.'
                        '4*444.4*                       3-                    2           ,            8*             *4-8                 *4                       4$          3*                                -    .44
                                                                                                                                                                                                 4                                     4                                4           4*12                                                       4-
                                                                                                                                                                                                                                                                                                        .4               * 3          ' '                      -           4               23-4                  1'        4       4-              '                        .1              *4                4       84*3              *
                        I                414       1     .         IL         .3*18                       *       1;,,l%                              I        .44                      4            14                   *4              '            4-                   $            4*             '4               1        4 *1 .'                          I       83- 4                   -'                  *            *44                8            *




                                                                          * *                 "-1                  ê*                 $1                  ..4                                            8             8                       -            $4                  .5*4                    I            *       ,                                         84          3-              I    .8                     1*                      4 I                  .8-                 1.4 *4                     .4
             4,4                    *3    4                  $2"                          *                        *       4              1               *4        1                                -8
                                                                                                                                                                                3-                                -                                     11*                     1*        3-       I            3-                41                           4       hI          *                             *l        4           -               .4               3                         ''                  *
    1        -3*838*                                          4.'             *




                                                                                                                                                                                                                                                                                               'I



                                                                                                                                                                            *434                3 3-          I               .4-1         1                        '-1             -, -                    '            I                .4       3




                                                                                  4           4                                       -44.4                    4,                                                         -           '3 II                 8                                           .5 *3                    4--.-                         4                   *4                                       '13                        -   *4               .4*1                .484113                       '.13*
    3    4          #'J                  -.'23-         %'I        44- 3                              4                ,l              4. 4
                                                                                          3-                                                                       III                      -         4-              -.1              *8                                       .4             45 -.4                            -




                                                                                                                      8'                                                -
                                                                                                                                                          b                                                               I                                         *       -
                                                                                                                                                                                                                                                                                                                                                                                                   *              -'               '3*                     .7*                    ***                             2       ''
2   13             4-                 44       1    4-             41*3                                                                   4141.3
                                                                                                  4
                                                                                                      4"1L                                                                                                             I                       3       4-4*                     I        4 4            -'                                    4        I                   I       .'          4             -             2 1         1                   4*       *       4*1             3                 81
   Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 17 of 19
    Case 5:18-cv-00088-JKP                  Document 55-1       Filed 10/26/20   Page 17 of 19




                       -       :   * i'




                                             rr       tlT   -



                                              .




         E.     Incttion of Treat This trust shall beocina effective
                                                                         upon (1) the airy of the
 decree to which this trust        ancnt
                                       is attached, (2) the transfcr of any portion of
                                                                                       the property
                           A
 deeciibed on Schedule to the Thistee, and (3) the Trustee's
                                                                acceptance of the irust which shall
 be ev'idctwed by the signature below of the appmprietc
                                                         officer ofthe Thistee.

        SIGNED this                day of    )v




                                                  I1)It




KNII1RITA
                                                                                   Page 14 of 16
 Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 18 of 19
   Case 5:18-cv-00088-JKP          Document 55-1         Filed 10/26120      Page 18     of   19




F;I.Vis[.)   áa

                  ..,ctij


     BEFORE ME, the undersigned authedt on                this day personally
FOREGGEI, known to me to be the person and officer                                appeared CHRIS
                                                       whose name is subscai1cd to the Ibregning
 nstrLuneat end ackno4edgcd tome thit
                                       the same was the act of the said
COMPANY and that he executed the same as the act of                     CAPITAL FIRST TRUST
the puqosea end cmsiderati,n therein expressed
                                                       C,APTh"L FIRST TRUST COMPANY
                                               and in the expacity therein stated.
                                                                                                fir
       GWEN UNDER MY HAND AN]) SEAL OF
                                       OFFICE this                                        day      of
                        21X20,




                                   4         otaty Public in and for the State of Wisconsin
                   CHRISIIMA
                                                 Mymi             does nOt expire.

                                  ff
                  PaOF
  Case 5:18-cv-00088-JKP Document 59 Filed 11/25/20 Page 19 of 19
   Case 5:18-cv-00088-JKP Document 55-1 FDed 10/26/20 Page 19 of 19

                                               SCHEDULE A
                                                  TO THE
                               DUCKJ1E LEE SPECIAl NEEDS IRITST
    Ithtial   Assets:

    The net reco1reJyJiaed and
                                  payable on beb.aif of Duekhee
    case
                                                                     Lee (after payment of attorney's
           deveopne     expenses, outatwicling                                                          fees,
                                               medical   bills,   pending subrogation claims
    allocatj,ns to Irene Lee
                            and Adrian Lee) as a. result                                     and agreed
                                                          ofthe Stip1ati for Compromje
    and Release of Federal Tort                                                              Settlement
                                  Claims Act Claims Pursuant
                                                                  to 28 U.S.C.
   United States District Court                                                 § 2677, pending In the
                                 for The Western
                                                   I)istrjct of Texas San
   Lee, Irene Lee, and Adrian                                              Antonio Division; Duckhee
                              Lee, Individually and on
                                                         Behalf ofthe Estate of
   States of Arnerj    Civil Action No S:lSCv-OO
                                                                               Jungsoon Lee v. United
                                                        88.JKP This net cash recovery
   meeting of Section 104(a)(2)                                                           is witlihi the
                                 ofthe Internal Revenue Code
                                                                 of 1986, as amended.




5CHEDULE A
                                                                                           Solo Page
